MANAGEMENT AND SERVICES AGREEMENT


THIS MANAGEMENT AND SERVICES AGREEMENT (the "Agreement") is made and entered
into as of the 1st day of July, 2010, by and between LIFE Power and Fuels LLC
("LIFE") and Freedom Resource Enterprises Inc. (also known as “Colombia Clean
Power & Fuels” or the “Company”).


A.            Services to Be Performed for the Company by LIFE.


1.  General Corporate Advisory Services.   LIFE will provide the Company, as
needed, with advice in connection with (i) structuring and implementing its
overall corporate finance strategy, including market positioning with respect to
financial markets, (ii) review and analysis of business plans, corporate
materials, and investor relations materials for distribution to prospective
investors; (iii) recruitment for Board and/or other senior positions as
requested, and (iv) merger and acquisition identification, analysis and
structuring.   LIFE will also assist the Company on an on-going, non-exclusive
basis in identifying placement agents, underwriters, lenders and other sources
of financing during the term of this Agreement, as needed.


2.  Financial Advisory Services:  LIFE may identify and contact, on a
non-exclusive basis, certain venture capital, underwriters and investment
banking companies and other strategic investors that may provide the Company
with financing or that may agree to assist the Company in equity or debt
offerings.  LIFE will regularly inform the Company regarding the status of these
LIFE financing contacts.


3.  Merger and Acquisition Services.  LIFE will assist the Company in
identifying potential merger and/or acquisition candidates.   LIFE will assist
in contacting pre-approved target companies and in structuring such
transactions.


4. Equipment Leasing, Lines of Credit, Equipment Financing and other Debt or
Credit Facilities.  LIFE may from time to time assist the Company in securing
equipment leases or other equipment financing structures.


B. Compensation


As consideration to LIFE for the services provided hereunder, the Company agrees
to pay a monthly fee to LIFE equal to the lesser of 1% of gross coal sales or $2
per ton of coal sold; provided, however, that the minimum monthly fee for
services hereunder will not be less than $25,000.


C. Tail


Upon termination of the contract, LIFE shall continue to receive, for a period
of five (5) years, monthly fees equal to 1% of gross coal sales or $2 per ton of
coal sold from all mines and coking facilities produced from mines on
concessions acquired or coke projects initiated during the time that this
contract was in force.
 

--------------------------------------------------------------------------------


 
D.  Expenses


The Company agrees to reimburse LIFE for reasonable out-of-pocket expenses,
including, but not limited to travel expenses related to LIFE's performance of
the services described in this Agreement (i.e. travel and lodging for LIFE
professionals to destinations where the Company has requested or approved the
presence of LIFE professionals).


E.  Term of Agreement


The term of this Agreement shall commence on July 1, 2010 and shall be in effect
for 36 months, and shall automatically renew for an additional 12 months on each
succeeding anniversary unless terminated in writing by either party.


F.  Indemnification


LIFE and the Company agree to indemnify and hold each other harmless against
claims resulting from actions or omissions in connection with this engagement or
arising out of willful misstatement of material facts by the other party or its
affiliates or representatives.


G.  Governing Law


This Agreement shall be governed by the laws of the State of Delaware. All
claims, disputes and other matters in question between the parties arising under
this Agreement, shall be brought before U.S. federal courts residing in such
state.


H.  Signatures


By their authorized signatures below, LIFE and the Company do agree to be bound
by the terms of this Agreement. This Agreement may be signed in counterparts,
including fax signatures. Changes in the terms and conditions of this Agreement
may be enacted only with mutual written consent.


I.  Acceptance or Rejection by the Company


The Company shall have the exclusive right, in its sole discretion, to accept or
reject any business opportunity, credit facility, investment or advise
presented, discovered or procured by LIFE pursuant to this agreement.


J.  Confidentiality


In the course of rendering the services provided for in this Agreement, LIFE
will learn and may develop information which is considered by the Company to be
confidential.  LIFE agrees not to use or disclose such confidential information,
except for the purpose of performing its duties hereunder, without the express
written consent of the Company.  Any information that the receiving party can
demonstrate:



--------------------------------------------------------------------------------




(a)
Is or becomes generally available to the public through no breach of this
Agreement;



(b)
Was previously known by the receiving party without any obligations to hold it
in confidence;



(c)
Is received from a third party which the receiving party reasonably believes,
after due inquiry, is free to disclose such information without restriction;



(d)
Is independently developed by the receiving party without the use of
Confidential Information of the disclosing party; or



(e)
Is approved for release by written authorization of the disclosing party, but
only to the extent of and subject to such conditions as may be imposed in such
written authorization shall not be considered “confidential information” under
this paragraph.

 
K.  Attorneys Fees.


In the event that either party hereunder institutes any legal proceedings in
connection with its rights or obligations under this Agreement, the prevailing
party in such proceeding shall be entitled to recover from the other party, all
costs incurred in connection with such proceeding, including reasonable
attorneys' fees, together with interest thereon from the date of demand at the
rate of twelve percent (12%) per annum.



IN WITNESS WHEREOF,  LIFE and the Company have each caused this Agreement to be
executed by their respective duly authorized officers, on the date and year
first above written.
 

  LIFE Power and Fuels LLC          
 
By:
/s/ Edward P. Mooney       Edward P. Mooney       Chief Executive Officer  

 
 

  Freedom Resource Enterprises Inc.        
 
 
/s/ Daniel M. Carlson       Daniel M. Carlson       Chief Financial Officer  